 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRANDON HILL,                                      Case No. 1:18-cv-01550-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE A RESPONSIVE PLEADING
13           v.
                                                        (ECF No. 12)
14   GENUINE PARTS COMPANY,
                                                        TEN DAY DEADLINE
15                  Defendant.

16

17          On March 8, 2019, pursuant to the stipulation of the parties, an order issued requiring

18 Plaintiff to file a motion for leave to file an amended complaint on or before March 29, 2019,

19 with Defendant’s answer to the complaint due ten days after decision on the motion for leave to
20 amend. (ECF No. 12.) Plaintiff did not file a motion for leave to amend in compliance with the

21 March 8, 2019 order. Accordingly, IT IS HEREBY ORDERED that Defendant shall file a

22 pleading responsive to the complaint within ten (10) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:     April 4, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
